ACCEPTED
                                                                                                       05-13-01024-CV
                                                                                            FIFTH COURT OF APPEALS
                                                                                                       DALLAS, TEXAS
                                                                                                   7/9/2015 2:07:15 PM
                                                                                                            LISA MATZ
                                                                                                                CLERK

                                  CAUSE NO. 05-13-01024-C

MICHELLE KIM                                 §    IN THE COURT OF APPELAS
                                                                               FILED IN
     Appellant and Counter-Appellee,         §                          5th COURT OF APPEALS
                                             §                              DALLAS, TEXAS
                                             §                          7/9/2015 2:07:15 PM
VS.                                          §    FIFTH DISTRICT      OF TEXASLISA MATZ
                                             §                                  Clerk
                                             §
KUM SUN HENDRICKSON                          §
      Appellee and Counter-Appellant.        §    AT DALLAS, TEXAS


 APPELLEE AND COUNTER-APPELLANT’S MOTION TO EXTEND TIME TO FILE
                    MOTION FOR RE-HEARING

TO THE HONORABLE COURT OF APPEALS:

       COMES now Kum Sun Hendrickson, Appellee and Counter-Appellant, pursuant to Rules
49.1, 49.8, and 10.5(b), Texas Rules of Appellate Procedure, and would show the following:


                            CERTIFICATE OF CONFERENCE
   1. Appellee’s counsel did confer with Appellant’s counsel two days ago considering this
       motion, and he was of the opinion that the time deadline for this motion had already
       expired; however, Appellee’s counsel learned that the deadline was not 10 days but 15
       days from the rendition of the judgment.
   2. It is presumed that Appellant’s counsel is opposed to this motion.


                             I.     GROUNDS FOR MOTION
   3. Judgement was rendered on June 25, 2015.
   4. The deadline to file a motion for re-hearing is fifteen (15) days thereafter, or July 10,
       2015.
   5. Within that period of time, this motion is timely filed and seeks an extension of time for
       the reason that Appellee’s counsel is currently in the hospital and is not expected to
       return to practice for a minimum of 2 weeks.
   6. There have been no previous requests to extend time to file a motion for re-hearing.
   7. Counsel for Appellee will provide medical proof thereof if requested by this court.
         MOTION TO EXTEND TIME TO FILE MOTION FOR REHEARING
                               Page - 1
                                II.     REQUESTED RELIEF
8. Appellee request until July 31, 2015 to file a motion for re-hearing.
9. Appellee requests that this motion be granted and for general relief.

                                         Respectfully submitted,

                                         THE LINE LAW FIRM
                                         6220 Gaston Avenue, Suite 609
                                         Dallas, Texas 75214
                                         214-821-2882 (Office – Main)
                                         214-682-0880 (Direct)
                                         214-821-2882 (Fax)




                                  By:    ______________________________
                                         David K. Line, Attorney at Law
                                         SBN: 12385500




      MOTION TO EXTEND TIME TO FILE MOTION FOR REHEARING
                            Page - 2
                                   CERTIFICATE OF SERVICE

        I, the undersigned attorney, do hereby certify that a true and correct copy of the foregoing
pleading has been served upon all counsel of record in accordance with Rule 21a, Texas Rules of
Civil Procedure, to-wit:

Emil Lippe
Attorney for Appellant
600 N. Pearl Street
Suite S2460
Dallas, Texas USA 75201
View Map to our location
Telephone: (214) 855-1850
Facsimile: (214) 720-6074
E-mail: emil@texaslaw.com
Via:    Fax and E-mail

       Date: January 27, 2014



                                              ___________________________________
                                              David Line, Attorney




          MOTION TO EXTEND TIME TO FILE MOTION FOR REHEARING
                                Page - 3